Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s Amendment filed 17 December 2021 overcomes the Double Patenting rejection and the rejections under 35 USC 112(b), 103 and 101.  Regarding the Double Patenting rejection, the filing of a Terminal Disclaimer is not necessary because the amended claims no longer recite SEQ ID NOS: 33 or 34, which are species recited by US Patent No. 10,954,478.  Neither SEQ ID NO: 33 nor 34 has at least 80% sequence identity with SEQ ID NO: 20 or 35 of the present application and, therefore, the ‘478 patent no longer recites a sequence species within the scope of the present application.
The closest prior art of record is Convents et al. (WO 98/50512) and UniProt Accession No. A0A0Q5KJC4.  Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes.  The compositions may be used for cleaning and rinsing fabrics or dishes and be in the form of a liquid, paste, gel, bar, tablet , powder or granular form.  The composition may comprise a builder, surfactant and/or bleaching agent.  Convents et al. do not describe a hexosaminidase enzyme having at least 80% sequence identity to SEQ ID NO: 20 or 35.  UniProt Accession No. A0A0Q5KJC4 describes a hexosaminidase polypeptide from Curtobacterium sp. Leaf154.  The UniProt hexosaminidase has 73.8% and 76.5% sequence identity with SEQ ID NO: 20 and 35, respectively.  None of the prior art of record, however, teaches or suggests modifying the UniProt hexosaminidase such that it has at least 80% sequence identity with SEQ ID NO: 20 or SEQ ID NO: 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
	Claims 6, 10 and 12-19 have been cancelled.  Claims 1-5, 7-9, 11 and 20-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652